Citation Nr: 1641757	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 through February 1973 in the United States Navy. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction ("AOJ")).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From October 14, 2009 to September 14, 2012, the Veteran had, at worst, Level II hearing loss in the right ear and Level II hearing loss in the left ear. 

2.  On and after September 14, 2012, the Veteran had Level III hearing loss in the right ear and Level IV hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  From October 14, 2009 to September 14, 2012, the criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2015).

2.  On and after September 14, 2012, the criteria for an initial rating of 10 percent, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

For claims involving an increased rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, both the U.S. Court of Appeals for Veterans Claims ("Court") and the Federal Circuit Court of Appeals ("Federal Circuit Court") have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In the instant appeal, the increased rating claim for bilateral hearing loss arises from the Veteran's disagreement with the initial noncompensable rating evaluation following the grant of service connection for this disability assigned in a March 2010 rating decision.  In a pre-rating December 2009 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  This letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, including the types of evidence that impacts such determinations.  This letter-which was provided prior to the March 2010 rating decision on appeal-meets the VCAA's timing and content of notice requirements.

Thus, the Board finds the Veteran has received all required notice for the instant appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  
  
Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the bilateral hearing loss claim being decided herein.  

The Veteran was last afforded a VA audiology examination rating the severity of his service-connected bilateral hearing loss in October 2012.  As will be discussed in detail later in this decision, the October 2012 examination was consistent with the audiological examination requirements outlined in Martinak v. Nicholson, 21 Vet. App. 447, 453-4  (2007).  The Board finds there is no need for a more contemporaneous VA audiology examination as the evidence does not indicate that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  Neither the medical evidence of record, nor the Veteran's lay statements reveal additional worsening above the 10 percent rating assigned herein.  The Board finds the VA audiology examination is adequate as it was conducted upon a review of the claims file, included a thorough examination, and addressed the Veteran's symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA examination to rate the severity of his bilateral hearing loss disability is not warranted.  

Under these circumstances, the Board finds the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).




Increased Rating for Bilateral Hearing Loss

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  In October 2009 the Veteran filed his initial claim seeking service connection for this disability.  See October 2009 Statement in Support of Claim.  A formalized claim for service connection was submitted to the RO in December 2009.  See December 2009 VA 21-526 Application for Compensation.  In a March 2010 rating decision, the RO granted service connection and assigned a noncompensable rating effective October 14, 2009, the date of the Veteran's informal claim.  The Veteran has timely appealed this initial rating assigned.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is October 14, 2009, the date the informal claim for service connection for bilateral hearing loss was filed by the Veteran.  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

That being the relevant law to the Veteran's current claim, the Board finds, after resolving all doubt in the Veteran's favor, that an initial rating of 10 percent is warranted beginning on or around September 14, 2012.  However, the weight of the evidence does not support an award of an initial compensable rating from October 14, 2009 through September 14, 2012.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.  


I. Noncompensable rating for bilateral hearing loss from October 14, 2009 through September 14, 2012:

From October 14, 2009 to September 14, 2012, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent disabling).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the Veteran was awarded service connection for a bilateral hearing loss disability effective October 14, 2009.  In a rating decision dated March 31, 2010, the RO assigned a noncompensable rating which the Veteran has appealed.  However, based upon a review of the pertinent evidence, the Board does not find any evidence which would warrant the award of a compensable rating for the Veteran's bilateral hearing loss disability from October 14, 2009 to September 14, 2012. 
In the Veteran's April 2010 Notice of Disagreement, he voiced concern over a discrepancy between the findings of the February 2010 VA examination and the results of a private audiogram from October 2009.  The Veteran had previously alleged worsening hearing loss since his time in service.  For example, the Veteran reported he was told his hearing had "been damaged" during his time in service.  See December 2009 Application for Compensation.  Based upon the perceived discrepancy between these two audiograms and his worsened hearing, the Veteran believes that he is entitled to a compensable rating for a bilateral hearing loss disability.  In order to address this disagreement, the Board will analyze and evaluate the results of both the October 2009 private audiogram and the February 2010 VA examination.  

Prior to his current appeal, the Veteran underwent and submitted the results of an October 23, 2009 private audiology examination.  The results were noted in graphical form, but are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (The Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance).  As such, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
30
70
75
46.25
LEFT
20
55
75
75
56.25

The average pure tone threshold in the Veteran's right ear was approximately 46 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 56 decibels.  Additionally, the private audiologist reported word recognitions scores of 84 percent in both the Veteran's right and left ears.  However, the private audiologist gave no indication whether the test administered was the Maryland CNC word list, as required by VA regulations.  See 38 C.F.R. § 3.485.  The Court has held if a private audiogram does not specifically identify whether the speech discrimination testing performed was the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011)(emphasis added).  See also 38 C.F.R. § 19.9(a).  

In the present case, if the Board were to assume that the recorded speech discrimination scores reflected Maryland CNC testing, the reported findings from this private October 2009 audiometric evaluation would not result in a compensable rating for the Veteran's bilateral hearing loss.  Specifically, a pure tone average threshold of 46 in the right ear with an 84 percent speech discrimination score equates to a Level II hearing acuity.  38 C.F.R. §  4.85, Table VI.  Similarly, a pure tone average threshold of 56 decibels in the left ear with an 84 percent speech discrimination equates to a Level II hearing acuity.  Id.  Level II ratings in both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Similarly, the Board finds the results of the Veteran's February 2010 VA examination do not warrant a compensable rating during this period.  As part of his initial claim for service connection, the Veteran was afforded a VA examination.  At this time, the Veteran reported noise exposure from aircraft engines and heavy equipment during his military service.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
35
65
70
46.25
LEFT
20
60
70
70
55

Based upon this subsequent examination, the average pure tone threshold in the Veteran's right ear remained at approximately 46 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 55 decibels, slightly improved from the October 2009 examination.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  The Veteran attained a 96 percent score in both his right and left ears. 

These audiometric findings equate to Level I hearing loss in both the Veteran's right and left ears.  Level I ratings in both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Furthermore, Table VIA, for an exceptional pattern of hearing impairment, is not applicable during this period, from October 14, 2009 through September 14, 2012, because the available testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Therefore the regulatory requirements for use of Table VIA were not met.

Therefore, the objective evidence does not warrant a compensable rating for the Veteran's bilateral hearing loss.  In the Veteran's April 2010 Notice of Disagreement, he highlighted the discrepancy between speech discrimination scores from the October 2009 and February 2010 audiology examinations.  As discussed above, despite this difference in speech discrimination scores, there was no evidence to suggest the Veteran's bilateral hearing loss was entitled to a compensable rating.  After resolving the benefit of the doubt in the Veteran's favor regarding whether Maryland CNC testing was completed in the 2009 examination, by applying the lesser of these scores, the Veteran's bilateral hearing loss resulted in a Level  II rating for both ears, which equated to a non-compensable rating.  38 C.F.R. § 4.85, Table VII. 

Consequently, from October 14, 2009 to September 14, 2012, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  



II.  Award of 10 percent rating beginning on or around September 14, 2012:

On and after September 14, 2012, the Board is assigning an initial 10 percent rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  As will be discussed, this 10 percent rating is based upon the findings of a September 2012 private audiology examination, after resolving all doubt in the Veteran's favor. 

During the instant appeal, the Veteran submitted the results of a private September 14, 2012 audiology examination.  Once again, these results were noted in graphical form, but are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board has reviewed these graphical findings and determined the results are as follows, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
40
70
70
48
LEFT
20
55
75
75
56

The results of this examination show the Veteran's hearing, on average, worsened.  Specifically, the average pure tone threshold in the Veteran's right ear was approximately 48 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 56 decibels.  Additionally, the private audiologist reported word recognitions scores of 80 percent in both the left and right ears.  However, once again, the Board notes that the private audiologist did not indicate whether the speech recognition test used during this examination was the Maryland CNC word list, as required by VA regulations.  See 38 C.F.R. § 3.485.

As discussed above, the Court has held the uncertainty as to whether a private audiogram was performed using the Maryland CNC may be resolved if it can be shown that the private test would not support an increased rating.  However, unlike the results of the October 2009 audiogram, the results of this examination would warrant a compensable rating for the Veteran's bilateral hearing loss.  Specifically, a pure tone average threshold of 48 in the right ear with an 80 percent speech discrimination score equates to a Level III hearing acuity.  38 C.F.R. §  4.85, Table VI.  A pure tone average threshold of 56 decibels in the left ear with an 80 percent speech discrimination equates to a Level IV hearing acuity.  Id.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

To resolve this ambiguity over whether the Maryland CNC test  was used during the September 14, 2012 private audiogram, the Board will look at the word recognition scores from the October 2012 VA examination, to see if they are similar.  The results of the audiometric examination conducted at an October 2012 VA examination are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
35
60
65
43
LEFT
20
60
70
70
55

Based upon this subsequent VA examination, the average pure tone threshold in the Veteran's right ear was 43 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 55 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  The Veteran attained a score of 88 percent in the right ear and 80 percent in the left ear. 

Without reference or comparison to the private September 2012 audiology examination, the audiometric findings from the October 2012 VA examination would not result in a compensable rating for the Veteran's bilateral hearing impairment.  Specifically, a pure tone average threshold of 43 in the right ear with an 88 percent speech discrimination score equates to a Level II hearing acuity. 38 C.F.R. § 4.85, Table VII.  A pure tone average threshold of 55 decibels in the left ear with an 80 percent speech discrimination score equates to a Level IV hearing acuity.  Id.  When those values are applied to Table VII, a noncompensable (0 percent) evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

However, in order to properly evaluate the Veteran's claim, the Board must consider the results of the October 2012 VA examination in conjunction with the results from the Veteran's private September 2012 audiology examination.  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

Specifically, the Board must consider the relative values of each examination's speech discrimination scores.  As noted above, the September 2012 private audiology examination reported the Veteran attained 80 percent scores in both the left and right ears.  However, the private audiologist did not indicate which test was used, as required by VA regulations.  38 C.F.R. § 3.485.  The results of the October 2012 VA examination reported similar results, showing the Veteran obtained an 88 percent score with the right ear and an 80 percent score with his left ear.  The Board finds the similarity between these two audiology examinations is sufficient to infer that the speech discrimination score administered at the September 14, 2012 private audiology examination was substantially similar to or the same as the Maryland CNC word recognition test.  

After finding substantial similarities between the September 2012 and October 2012 audiology examinations, the Board finds that beginning on September 14, 2012, the Veteran had Level III hearing acuity in his right ear and Level IV hearing acuity in his left ear.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Therefore, after consideration of the relevant evidence, and resolving any doubt in the Veteran's favor, the Board finds an initial compensable rating of 10 percent is warranted beginning on September 14, 2012 for the Veteran's bilateral hearing loss. 

III.  Extraschedular considerations:

The Board finds that the disability under consideration has at no point been shown to be so exceptional or unusual to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The October 2012 VA examiner noted that the Veteran's hearing loss did not impact the conditions of the Veteran's daily life including his ability to work.   While the Board notes that the Veteran's hearing loss results in some functional loss, the Veteran has not identified any evidence indicating that a referral for extraschedular rating is warranted, and it is not the duty of VA to "read the mind of the Veteran."  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259   (1999).  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).



With regard to the bilateral hearing loss issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, the VA sought the assistance of the Veteran's Health Administration ("VHA") in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  The VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  

The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In any event, there is also no evidence of "marked" interference with employment or frequent periods of hospitalization from the bilateral hearing loss disability on appeal.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  For example, the Veteran denied his hearing loss prevents him from working or causes any significant symptoms in the work place during his October 2012 VA examination. 

As a final point, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral hearing loss disability adjudicated above, the Veteran is service-connected for tinnitus.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Moreover, the February 2010 and October 2012 VA audiology examiners stated that the Veteran's tinnitus does not impact his ability to work or his daily life.  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable disability rating for bilateral hearing loss, from October 14, 2009 to September 14, 2012, is denied. 

An initial disability rating of 10 percent for bilateral hearing loss, on and after September 14, 2012, is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


